Citation Nr: 1331127	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  06-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2009, the Board determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Board then remanded the reopened claim for additional evidentiary development.  

In October 2010, March 2012, and March 2013, the Board remanded this matter for further procedural and evidentiary development.

This appeal was processed using the Virtual VA and the VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Pursuant to the Board's March 2013 remand, the RO was directed to obtain all of pertinent records relating to the Veteran's claim for disability benefits filed with the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   Although the Veteran's VBMS file contains an entry, dated April 29, 2013, indicating that the SSA records were received via a compact disc (CD), it does not appear that the underlying SSA records have been electronically added to the Veteran's VBMS file or her VA Virtual file.  

In addition, there is no indication in the Veteran's VBMS file or her VA Virtual file that the RO ever readjudicated the Veteran's claim after having obtained the additional records as directed by the Board's March 2013 remand.  

As persuasively argued within the Appellant Brief submitted by the Veteran's representative, the RO must add a reviewable copy of the Veteran's SSA records to her VBMS claims file.  Thereafter, the RO must readjudicate the Veteran's claim within a supplemental statement of the case, and add this record to the Veteran's VBMS claims file. Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate actions to ensure that a reviewable copy of the Veteran's SSA records are added to her VBMS claims file.

2.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

